Citation Nr: 1310330	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  08-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of thoracic back fracture.

2.  Entitlement to a rating higher than 10 percent for chronic low back strain.

3.  Entitlement to a rating higher than 10 percent for residuals of a fall, to include headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985.  

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for clarification on the Veteran's request for a hearing.  Subsequently, in accordance with the Veteran's expressed hearing election, an informal RO hearing was held in December 2011.  A conference report for this informal RO hearing was associated with the claims file.  In April 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's headaches have been mild in severity and have not resulted in characteristic prostrating attacks occurring once a month over the last several months.

2.  The evidence does not show that the Veteran manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

3.  The Veteran's lumbar and thoracic spine disabilities do not involve incapacitating episodes of intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician. 

4.  The Veteran's lumbar and thoracic spine disabilities do not manifest left or right lower extremity radiculopathy/sciatic neuropathy. 


CONCLUSIONS OF LAW

1.  The criteria are not met for rating higher than 10 percent for residuals of a fall, to include headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes (DC) 8100 (2012).

2.  The criteria are not met for a rating higher than 10 percent for residuals of thoracic back fracture.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2012).

3.  The criteria are not met for a rating higher than 10 percent for chronic low back strain.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in September 2007 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2007.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA and identified private treatment records.  The Veteran also submitted additional records and written statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, specific VA medical examinations were obtained in September 2007 and March 2012 to assess the severity of his spine and headaches disabilities.   To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2012); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's spine and headaches disabilities since the March 2012 VA examinations.  The Veteran has not argued the contrary.  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

Moreover, the Board already remanded this claim in October 2011 for clarification of whether the Veteran desired a Board hearing before a Board Veterans Law Judge (VLJ) or a hearing at the RO before a RO Hearing Officer.  After the RO contacted the Veteran in October 2011, he thereupon requested a hearing before a local RO Hearing Officer.  On December 6, 2011, an informal RO hearing was provided to the Veteran and a conference report was associated with the claims file.  At the informal hearing, he requested VA compensation examinations to assess the severity of his disabilities on appeal, in lieu of any further hearings before a Board VLJ or RO hearing officers.  Accordingly, the RO arranged VA spine and headaches examinations in March 2012.  Hence, there was compliance with the prior Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Increased Ratings for Headaches and Spine Disabilities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has also explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the temporal focus is from April 2006, which is one year prior to the April 2007 increased rating claims for headaches and lumbar and thoracic spine disabilities.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

A.  Headaches

The Veteran's service-connected headaches are currently a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.   A higher 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  The maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In this case, the VA examinations provide highly probative evidence against his claim for a rating higher than 10 percent for his headaches disability.  

At the Veteran's September 2007 VA examination, he reported having headaches since service in the Air Force during the early 1980s.  He complained the headaches were located on the right side of his head, and sometimes bilaterally in his temples.  He described the pain as an aching pain that rates as a 6-7/10 when present.  The reported frequency was 3-4 times per week, with duration of 3-4 hours to a whole day.  He denied nausea, vomiting and osmophobia.  He did complain of photophobia and phonophobia when he had the headaches, but no visual symptoms.  He treats the headaches by taking over-the-counter ibuprofen and has his wife massage his shoulders and neck.  Notably, he occasionally had to leave work due to the headaches.  

Objectively, neurological testing was unremarkable.  The examiner concluded that the Veteran has tension headaches and that they were not disabling at that time.  Moreover, the examiner added that "[t]he Veteran appears to be attempting to exaggerate his examination findings for purposes of disability compensation."  

The Veteran's next VA examination in March 2012 did not show any increased severity of headaches symptoms and manifestations.  The Veteran continued to be diagnosed with tension headaches, not migraines.  Although he reported unbearable constant headaches, he did not report any prescription medication for his headaches.  On review of his VA treatment records, the examiner found no indication of any diagnosis or treatment for his headaches, including prescription medication.  This appears to contradict his suggestion that he was last prescribed headache medication by VA treating providers in approximately 2008-2009.  At this examination, the Veteran still reported localized pain on the right side of the head, but denied any non-headache symptoms associated with his headaches.  That is, he denied nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision and sensory changes.  He reported his headaches last less than one day in duration.  

Importantly, the March 2012 examiner observed that the Veteran does not have characteristic prostrating attacks of migraine headache pain or even non-migraine headache pain, let alone of very frequent nature.  The examiner added that prostrating attacks are not consistent with a treatment regimen limited to over-the-counter medication and neck/upper back muscle massages by his wife.  

Overall, the Board finds the Veteran has tension headaches that are no more than mild in nature.  Both VA examiners found the Veteran's headaches are not characterized by prostrating attacks.  Review of available VA and private treatment records also fails to show any indications of prostrating attacks, let alone of a frequent basis, such as to warrant a rating higher than 20 percent.  The Board must conclude that there is simply no probative evidence that he has migraine headaches with characteristic prostrating attacks occurring on a monthly basis, as would be required for a higher 30 percent.   

There is no indication from the medical records that his migraines have resulted in severe economic inadaptability, an essential element for a higher 50 percent rating under DC 8100.  He reported leaving work due to headaches only on an occasional basis and there are no objective findings of "severe economic inadaptability."  Also, the March 2012 examiner specifically found the Veteran's headache condition does not impact his ability to work.  In that regard, the examiner noted the Veteran does office work and has not been limited from working based on his headache condition.  Taken altogether, his headaches appear to produce slight, if any, occupational impairment, but the fact that he continues to work at his own business is evidence against the notion that he has severe economic inadaptability.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his tension headaches disability in terms of the applicable rating criteria.  The Veteran is clearly competent to describe the symptoms/severity and frequency of his headaches.  However, the question of whether the headaches are prostrating in nature, requires appropriate medical findings.  

The Board emphasizes that it is not obligated to accept the Veteran's assertions of symptomatology as fact if they are found to not be credible.  Here, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  The Veteran's lay statements are inconsistent with the medical evidence of record.  The September 2007 VA examiner added that "[t]he Veteran appears to be attempting to exaggerate his examination findings for purposes of disability compensation."  Given that the examinations were conducted for the purpose of evaluating and assessing his headaches disability, the Board finds the Veteran's statements to the VA examiners to be more probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's assertions of more severe headache symptoms are thereby found to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the Veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of a higher severity of headache symptomatology has not been established, either through medical or lay evidence.

Since the Veteran's headaches have never been more than 10 percent disabling for at any time since the effective date of service connection, the Board cannot "stage" this rating.  There is no basis to "stage" his rating under Hart because his headaches disability has never been more than 10 percent disabling at any time since April 2006 (one year prior to filing his current claim) to the present.  Since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As such, the appeal is denied.

B.  Lumbar and Thoracic Spine Disabilities

The Veteran's service-connected thoracic spine disability (characterized by the RO as residuals of thoracic back fracture) is assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5235, for vertebral fracture or dislocation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
The Veteran's service-connected lumbar spine disability (characterized by the RO as chronic low back strain), has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237-5010, an analogous rating for lumbosacral strain (DC 5237) and traumatic arthritis (DC 5010).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  

DC 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under DC 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a , DCs 5003, 5010. 

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f).

Thoracolumbar spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, ratings for the thoracolumbar spine are as follows:  
A 20 percent rating requires (1) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or (3) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent rating requires (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  
The 100 percent rating requires unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from zero degrees to 90 degrees forward flexion, zero degrees to 30 degrees extension, zero degrees to 30 degrees left and right lateral flexion, and zero degrees to 30 degrees left and right lateral rotation.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  Each range of motion measurement is rounded to the nearest 5 degrees.  Id., Note (4).

Diagnostic Code 5242 indicates that consideration also should be made of Diagnostic Code 5003.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's thoracolumbar spine disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months results in award of a 20 percent evaluation.  A higher 40 percent rating is awarded for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

Applying the above criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's lumbar spine disability or the thoracic spine disability.  The range-of-motion findings on VA examination reports provide highly probative evidence against the claim for a rating higher than the current 10 percent rating. 


At the Veteran's September 2007 VA examination, he reported a history of intermittent low and mid back pain that can radiate to the shoulders.  However, he denied any radiation of pain to the legs.  By his reported history, the Veteran's back disability symptoms had worsened since a post-service motor vehicle accident earlier that year, in February 2007.  He described the back pain as an ache with tight muscles that rates as an 8-9/10 when present.  He complained of stiffness and difficulty bending his back, muscle spasms, fatigue and lack of endurance.  He denied using any prescription medicines for his back.  Notably, he reported flare-ups of the above back symptoms that occur between 1 to 3 times per week, with duration throughout his workday until he would arrive home and he reported additional limitation by pain during flare-ups.  He denied any bowel or bladder impairment associated with his back disabilities.  He denied use of adaptive devices.  

Available VA and private treatment records include the Veteran's complaints of back pain, but do not show any findings of range of motion or other findings that would warrant a rating higher than 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

On physical examination, the September 2007 VA examiner commented that "back flexion is marked by poor effort throughout and marks the minimal range of motion by the Veteran; passive range of motion is more accurate."  In that regard, the Veteran's measurements for passive range of motion were 110 degrees flexion, 40 degrees extension, left and right lateral flexion to 40 degrees each, left and right lateral rotation to 40 degrees each, with no objective evidence of painful motion, spasm, weakness or tenderness.  The examiner was unable to specify range of motion during flare-ups.  Moreover, the examiner found no thoracolumbar spine ankylosis, no postural deformity and no abnormality of the musculature of the back.  Neurological testing was unremarkable.  

The September 2007 examiner also found the Veteran has no incapacitating episodes during the past 12 month period with acute signs and symptoms due to IVDS.  On review of X-ray testing done that day, the examiner diagnosed degenerative joint disease (DJD/arthritis) of the lumbosacral spine, but found no evidence of lumbosacral strain.  Also, the examiner found there was no abnormality of the thoracic spine at that time and found the previous fracture of the thoracic spine had healed without residuals.  Finally, the VA examiner opined that "[t]he Veteran appears to be attempting to exaggerate his examination findings for purposes of disability compensation."  

At the March 2012 VA examination, the Veteran complained of pain and numbness in his legs.  He also complained of flare-ups of back pain, but did not specify the frequency and duration.  On initial range-of-motion testing, the examiner found forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 20 degrees and left lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees or greater, with consideration of limitation of motion due to pain.  The examiner also indicated there was additional limitation of motion on repetitive motion due to painful motion, including forward flexion limited to 70 degrees, extension limited to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees or greater.  
The examiner also found no guarding or muscle spasm of the thoracolumbar spine.  There was also no muscle atrophy.  Neurological testing was unremarkable and the examiner specifically found no radicular pain or other signs or symptoms of radiculopathy.  The examiner also ruled out IVDS.  The Veteran did not use any assistive devices (e.g., wheelchair, brace, crutch, cane, or walker).  The examiner found no functional impairment of an extremity analogous to amputation without prosthesis, as due to his back disabilities.  At this examination, arthritis of the lumbosacral spine was not documented and instead diagnoses of chronic low back pain and lumbar strain were provided.  Importantly, the examiner found the thoracolumbar spine did not impact his ability to work.

Range of motion at the Veteran's VA examinations, including consideration of additional limitation on repetitive motion testing, demonstrated forward flexion greater than 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees and no indication of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  

In summary, there is no evidence from either the VA compensation examination reports or the Veteran's VA and private treatment records that shows the Veteran's respective lumbar spine and thoracic spine disabilities produce forward flexion of the thoracolumbar (thoracic and lumbar) segment greater than 30 degrees but not greater than 60 degrees, even considering pain and stiffness on motion, etc.  Moreover, there is additionally no evidence that the Veteran has a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  As mentioned, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, General Formula, Note (2).  Thus, there are no range-of-motion findings that are sufficiently limited as to establish a higher 20 percent rating for the lumbar and/or thoracic spine disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  There was also no indication of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  Id.

Still higher ratings beyond 20 percent are also precluded for both the lumbar and thoracic spine disabilities.  There is also no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warranting an even higher 40 percent evaluation; or unfavorable ankylosis of the entire thoracolumbar spine warranting a still higher 50 percent evaluation.  Rather, the examiners specifically found no thoracolumbar spine ankylosis and no cervical spine ankylosis.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5242.  So a higher rating is not warranted under the General Formula of DCs 5235-5242. 

The Board turns its consideration to IVDS.  During the period on appeal, there is no indication he had IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Here, though, the September 2007 and March 2012 VA examiners do not indicate he had any incapacitating episodes due to his lumbar spine and thoracic spine disabilities.  Therefore, he also has not met the criteria for a 20 percent disability rating under the IVDS-specific criteria.  

Here, the Board also considers the Veteran's complaints of back pain, stiffness, fatigue, etc. and flare-ups of pain, which he is competent to make as a layperson.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Board emphasizes that it is not obligated to accept the Veteran's assertions of symptomatology as fact if they are found to not be credible.  In that regard, the September 2007 VA examiner opined that "[t]he Veteran appears to be attempting to exaggerate his examination findings for purposes of disability compensation."  Given that the examinations were conducted for the purpose of evaluating and assessing his spine disabilities, the Board finds the Veteran's statements to the VA examiners to also be more probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's assertions of more severe spine disability symptoms are thereby found to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the Veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of a higher severity of lumbar spine DJD and residuals of a thoracic fracture have not been established, either through medical or lay evidence.

There is no basis to "stage" his rating under Hart because his lumbar and thoracic spine disabilities have never been more than 10 percent disabling at any time since April 2006 (one year prior to filing his current claim, in April 2007) to the present.  Since the preponderance of the evidence is against his claims, there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The Board further notes that there is no basis for the Veteran to warrant a separate compensable rating for lower extremity radiculopathy or sciatic neuropathy, as there is no contention by the Veteran nor indication in any medical findings of record that he has this additional disability associated with or otherwise part and parcel of his lumbar spine and/or thoracic spine disability.  See 38 C.F.R. § 4.124a; 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7.  

C.  Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's headaches disability was applied to the applicable rating criteria, which specifically contemplate frequency, type and severity of his headaches, as in the current case.  The Veteran's lumbar and thoracic spine disabilities were applied to the applicable rating criteria, which specifically contemplate limitation of motion due to back pain on motion and flare-ups, as in the current case.  The spine disability rating criteria also contemplate IVDS, radiculopathy and other neurological manifestations, but none of these bases for higher and/or additional schedular ratings were shown here.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports that he continues to work in an office-setting.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

The claim for a rating higher than 10 percent for headaches is denied.

The claim for a rating higher than 10 percent for residuals of thoracic back fracture is denied.

The claim for a rating higher than 10 percent for low back strain is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


